Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 9 is the broadest independent claim. Claim 9 recites a method of mapping cardiac substrate that includes: receiving an electrophysiology data point having an associated electrogram signal at an electroanatomical mapping system and using the electroanatomical mapping system. Claim 9 further recites using the electroanatomical mapping system includes: transforming the electrogram signal into the wavelet domain and computing a QRS activity duration for the electrogram signal in the wavelet domain. Finally, claim 9 further recites computing a QRS activity duration for the electrogram signal in the wavelet domain as including: computing a pulse wave for an energy function of the transformed electrogram signal, the pulse wave has a pulse duration, and defining the QRS activity duration for the electrogram signal to be equal to the pulse duration of the pulse wave.
	The closest prior art of record is Bar-Tar in view of Peterson.  Bar-Tar in view of Peterson discloses a method of mapping cardiac substrate that includes: receiving an electrophysiology data point having an associated electrogram signal at an electroanatomical mapping system and using the electroanatomical mapping system. Bar-Tar in view of Peterson further recites using that the electroanatomical mapping system includes: transforming the electrogram signal into the wavelet domain and computing a QRS activity duration for the electrogram signal in the wavelet domain. Additionally, Bar-Tar in view of Peterson discloses computing a QRS activity duration for the electrogram signal in the wavelet domain as including: computing a pulse wave for an energy function of the transformed electrogram signal and the pulse wave has a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792